El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Revocadas por la Corte de Distrito de San Juan ciertas órdenes dictadas por la Comisión de Servicio Público, se im-pusieron las costas a la parte apelada, que resultaba ser la *790Comisión, por no haber sido contencioso el procedimiento en que se originaron las órdenes revocadas. Se radicó nn me-morándum de costas, pero éste fné declarado sin lugar por entender la corte inferior que no existe ley que expresamente autorice se condene a la Comisión de Servicio Publico al pago de las costas en casos de apelaciones de las decisiones de dicba Comisión.
La apelante conviene en que, siendo la Comisión de Servicio Público una instrumentalidad del G-obierno creada para un fin público, no puede condenarse al pago de costas sin una ley que lo autorice. Insiste, sin embargo, que los artículos 79 y 85 de la Ley de Servicio Público (1) autorizan la imposición de costas en este caso. Dichos artículos leen así:
“'Artículo 79. — Certificación de Autos. — El apelante o apelantes inmediatamente notificarán a la Comisión el hecho de haber apelado, y dentro de treinta días de dicha notificación, dicha comisión certi-ficará los autos del antedicho procedimiento a la corte correspondiente bajo su sello oficial. Los autos incluirán las deciar aniones tomadas, las conclusiones de hechos de la comisión basadas sobre dichas decla-raciones, si hubiere tales conclusiones, copia de todas las órdenes dic-tadas por la Comisión en dicho procedimiento, y una copia de la opinión, si la hubiere, archivada por la Comisión. El costo de pre-parar y certificar dichos autos se pagará a la Comisión por el apelante o apelantes y será incluido en las costas del caso para pagarse según se ordenare por la corte en la determinación final de la apelación; Disponiéndose, que la Comisión no estará en la obligación de certi-ficar y remitir ningún récord de apelación hasta tanto que el apelante o apelantes hayan primeramente depositado en la secretaría de la Comisión, el costo total de la preparación y certificación de dicho récord de la Comisión, excepto en los casos de insolvencia debidamente justificados ante la misma Comisión.”
“Artículo 85. — Decreto cíela Corte. — Forma de dictarlo. — Si la Corte, en virtud de los autos, declarare que la orden apelada es razo-nable y está de acuerdo con la ley, dictará un decreto desestimando la apelación y confirmando la orden de la Comisión. Si la corte, en *791■virtud de los autos, declarare que la orden apelada es irrazonable o que está fundada en evidencia incompetente que materialmente afecta la determinación u orden de la Comisión o que de otro modo no está de acuerdo con. la ley, podrá dictar un decreto final revocando la' orden de la Comisión, o, a su juicio, puede devolver los autos a la Comisión, con instrucciones de que reconsidere el asunto y dicte la orden que fuere razonable y de acuerdo eon la ley. Al dictar cual-quier decreto final en cualquier apelación, la corte tendrá pleno poder para la adjudicación de las costas:”
Ninguno de los dos artículos citados dispone expresa-mente que la Comisión de Servicio Público pague las costas al revocarse su decisión en apelación. El artículo 79 dis-pone que los gastos de preparación y certificación de los autos se considerarán parte de las costas, y se pagarán según disponga la corte al resolver la apelación. El artículo 85 confiere pleno poder a la corte, en casos apelados de la Co-misión de Servicio Público, para adjudicar las costas.
No puede caber duda de que los artículos 79 y 85 de la Ley de Servicio Público facultan a la corte para imponer costas a cualquiera de las verdaderas partes en una apela-ción para revisar una decisión de la Comisión de Servicio Público. En muchos de los casos ventilados ante la Comi-sión existen dos o más partes. En tales casos no hay difi-cultad alguna en interpretar los artículos 79 y 85 de la ley: las costas en apelación sólo podrían imponerse a una de las verdaderas partes, y nunca a la Comisión, que no es parte sino árbitro de la controversia. Esa es la regla general en todo caso de apelación en recursos contenciosos, y no tene-mos base para suponer que nuestro legislador quiso apar-tarse de ella. Sentada la premisa de que los artículos 79 y 85 no autorizan la imposición de costas a la Comisión de Servicio Público en casos donde hay dos partes, y no distin-guiendo los artículos 79 y 85 entre esos casos y aquéllos donde hay una sola parte, forzoso es concluir que tampoco en estos últimos casos está autorizada la imposición de cos-tas a la Comisión. En otras palabras, en ausencia de una *792expresión clara e inequívoca de la legislatura, no debemos suponer que fuese la intención legislativa tratar a la Comi-sión de Servicio Público, en lo tocante a las costas incurridas al apelarse de sus decisiones, como a cualquier litigante, y no como a un tribunal.
No erró la corte inferior al desestimar el memorándum de costas de la apelante. Debe confirmarse la resolución apelada.

Ley núm. 70 de diciembre 6 de 1917 ((2) pág. á-33), según enmendada por la Ley núm. 2 de mayo 7 de 1927 (pág. 399).